—Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered June 24, 1992, which denied defendants’ motion to dismiss the complaint as barred by the Statute of Limitations, unanimously affirmed, with costs.
Except for occasional interruptions of less than two years, defendant doctor treated plaintiffs decedent for chronic cystitis, a condition that can be pre-cancerous, from 1962 to 1989, when primary bladder cancer was diagnosed, and continuing to January 1990, when the last consultation took place. It is evident that this course of treatment was continuous and related to the same original condition or complaint. Commencement of the action within two years and six months of the last date of treatment was therefore timely under the continuous treatment doctrine (see, Massie v Crawford, 78 NY2d 516, 519). Concur — Carro, J. P., Ellerin, Kupferman and Ross, JJ.